FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


ECOLOGICAL RIGHTS FOUNDATION ,          No. 11-16042
               Plaintiff-Appellant,
                                           D.C. No.
                v.                      4:09-cv-03704-
                                             SBA
PACIFIC GAS AND ELECTRIC
COMPANY ; PACIFIC BELL
TELEPHONE COMPANY ,                        OPINION
             Defendants-Appellees.


     Appeal from the United States District Court
        for the Northern District of California
    Saundra B. Armstrong, District Judge, Presiding

               Argued and Submitted
     October 16, 2012—San Francisco, California

                  Filed April 3, 2013

  Before: Richard C. Tallman, Consuelo M. Callahan,
       and Andrew D. Hurwitz, Circuit Judges.

             Opinion by Judge Callahan;
            Concurrence by Judge Hurwitz
2        ECOLOGICAL RIGHTS FOUNDATION V . PG&E

                           SUMMARY*


                       Environmental Law

    The panel affirmed the dismissal of a citizen suit alleging
that utility poles discharged wood preservative into the
environment in violation of the Clean Water Act and the
Resource Conservation and Recovery Act.

     The panel held that the plaintiff failed to state a claim
under the CWA because discharges of stormwater from the
utility poles were neither a “point source discharge” nor
“associated with industrial activity.” The plaintiff failed to
state a claim under RCRA because wood preservative that
escaped from the utility poles was not a “solid waste.”

    Concurring in part and concurring in the result, Judge
Hurwitz wrote that he concurred in the majority opinion
except insofar as it held that utility poles cannot be point
sources for purposes of the CWA under circumstances not
presented by this case. He wrote that resolution of this issue
was unnecessary given the conclusion, which he joined, that
the defendants’ utility poles were not associated with
industrial activity.




  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
       ECOLOGICAL RIGHTS FOUNDATION V . PG&E              3

                       COUNSEL

Christopher Sproul (argued), Jodene Isaacs, and Brian Orion,
Environmental Advocates, San Francisco, California;
William Verick, Klamath Environmental Law Center,
Eureka, California, for Plaintiffs-Appellants.

Russell B. Selman, Bradley S. Rochlen (argued), and J.
Michael Showalter, Schiff Hardin LLP, Chicago, Illinois, for
Defendant-Appellee Pacific Gas & Electric Company.

Douglas W. Sullivan (argued) and Joel D. Smith, Crowell &
Morring LLP, San Francisco, California, for Defendant-
Appellee Pacific Bell Telephone Company.

Daniel J. Herling, Keller & Heckman LLP, San Francisco,
California, for amicus KMG-Bernuth, Inc.

Karma B. Brown, Hunton & Williams LLP, Washington,
D.C.; Brooks M. Smith, Hunton & Williams LLP, Richmond,
Virginia, for amici American Coke & Coal Chemicals
Institute, et al.


                        OPINION

CALLAHAN, Circuit Judge:

    Defendants-Appellees Pacific Gas & Electric Company
(“PG&E”) and Pacific Bell Telephone Company (“Pacific
Bell”) own and maintain utility poles throughout the San
Francisco Bay Area. Many of the poles are treated with a
wood preservative that contains pentachlorophenol (“PCP”),
a general biocide, and other chemicals. Plaintiff-Appellant
4      ECOLOGICAL RIGHTS FOUNDATION V . PG&E

Ecological Rights Foundation (“ERF”) filed this action
against both companies, alleging that the poles discharge
wood preservative into the environment in violation of the
federal Clean Water Act (“CWA”), 33 U.S.C. §§ 1251–1387,
and the Resource Conservation and Recovery Act (“RCRA”),
42 U.S.C. §§ 6901–6992k.

     The district court, which had jurisdiction pursuant to
28 U.S.C. § 1331, 33 U.S.C. § 1365(a)(1), and 42 U.S.C.
§ 6972(a)(1)(B), dismissed ERF’s action for failure to state a
claim under Federal Rule of Civil Procedure 12(b)(6),
without leave to amend. We have jurisdiction pursuant to
28 U.S.C. § 1291, and we affirm. ERF fails to state a claim
under the CWA because discharges of stormwater from the
utility poles are neither a “point source discharge” nor
“associated with industrial activity.” ERF also fails to state
a claim under RCRA because wood preservative that escapes
from the utility poles is not a “solid waste.” Finally, the
district court did not abuse its discretion in denying ERF
leave to amend; ERF had, and took advantage of, two
opportunities to amend its complaint, and none of ERF’s
proposed amendments would cure the defects in its
allegations.

                     BACKGROUND

A. Statutory and regulatory background

    1. The CWA

    The CWA is designed to “restore and maintain the
chemical, physical, and biological integrity of the Nation’s
waters.” 33 U.S.C. § 1251(a). The CWA prohibits the
“discharge of any pollutant.” Id. § 1311(a). “Discharge of a
        ECOLOGICAL RIGHTS FOUNDATION V . PG&E                 5

pollutant” refers to “any addition of any pollutant to
navigable waters from any point source;” “pollutant” refers
to, among other things, “solid waste” and “chemical wastes;”
and “navigable waters” refers to “the waters of the United
States . . . .” Id. §§ 1362(6), (7), (12).

    The Environmental Protection Agency (“EPA”), or a
State to which EPA has delegated its authority, may issue a
National Pollutant Discharge Elimination System (“NPDES”)
permit “for the discharge of any pollutant, . . .
notwithstanding section 1311(a) of this title.” Id. § 1342(a).
NPDES permits are required for discharges from any “point
source,” but not for discharges from “nonpoint sources.”
League of Wilderness Defenders v. Forsgren, 309 F.3d 1181,
1183 (9th Cir. 2002). Permits are either individual
(authorizing “a specific entity to discharge a pollutant in a
specific place” through an informal adjudication) or general
(authorizing entities in a geographic area to discharge
following a rulemaking). NRDC v. U.S. EPA, 279 F.3d 1180,
1183 (9th Cir. 2002).

    Stormwater presents a unique problem under the CWA
because it is a significant source of water pollution but is not
“inherently a nonpoint or point source.” Nw. Envtl. Def. Ctr.
v. Brown, 640 F.3d 1063, 1070–71 (9th Cir. 2011), rev’d on
other grounds, Decker v. Nw. Envtl. Def. Ctr., — U.S. — ,
2013 WL 1131708 (Mar. 20, 2013); Envtl. Def. Ctr., Inc. v.
U.S. EPA, 344 F.3d 832, 840–41 (9th Cir. 2003). EPA
originally attempted to exempt stormwater discharges from
NPDES permitting, but the D.C. Circuit found such
exemption unlawful. NRDC v. Costle, 568 F.2d 1369, 1379
(D.C. Cir. 1977). EPA then passed regulations and, in 1987,
Congress amended the CWA to regulate stormwater. Pub. L.
6       ECOLOGICAL RIGHTS FOUNDATION V . PG&E

No. 100-4, 101 Stat. 7 (1987) (codified at 33 U.S.C.
§ 1342(p)); see also Decker, 2013 WL 1131708, at *4.

    The 1987 amendments established a two-phase approach.
See generally Envtl. Def. Ctr., 344 F.3d at 841–43. In Phase
I, EPA required NPDES permits for the most significant
stormwater discharges: those from a prior permitted source or
large municipality; those that “contribute[ ] to a violation of
a water quality standard or [are] a significant contributor of
pollutants to waters of the United States;” and, most
significantly for this case, those “associated with industrial
activity.” 33 U.S.C. § 1342(p)(2); see also [NPDES]
Application Regulations for Storm Water Discharges, 55 Fed.
Reg. 47,990 (Nov. 16, 1990) (codified at 40 C.F.R. pts.
122–124). In Phase II, EPA required NPDES permits for
stormwater discharges from smaller municipal storm systems
and construction sites that disturb between one and five acres.
40 C.F.R. § 122.26(a)(9)(i)(A)–(B); see also
[NPDES]—Regulations for Revision of the Water Pollution
Control Program Addressing Storm Water Discharges,
64 Fed. Reg. 68,722 (Dec. 8, 1999) (codified at 40 C.F.R. pts.
9, 122, 123, and 124). EPA retained authority to regulate
other stormwater discharges on a local or regional, as-needed
basis. 40 C.F.R. § 122.26(a)(9)(i)(C)–(D). We upheld most
of EPA’s Phase II regulation, including EPA’s decision to
retain authority to designate other stormwater discharges on
a case-by-case basis, in Environmental Defense Center,
344 F.3d at 856–60, 873–78.

    2. RCRA

   “RCRA is a comprehensive environmental statute that
governs the treatment, storage, and disposal of solid and
hazardous waste.” Meghrig v. KFC W., Inc., 516 U.S. 479,
        ECOLOGICAL RIGHTS FOUNDATION V . PG&E                  7

483 (1996). RCRA’s “primary purpose” is “to reduce the
generation of hazardous waste and to ensure the proper
treatment, storage, and disposal of that waste which is
nonetheless generated, ‘so as to minimize the present and
future threat to human health and the environment.’” Id.
(quoting 42 U.S.C. § 6902(b)).

    3. Citizen suits

    Chief responsibility for enforcement of the CWA and
RCRA lies with EPA, which may delegate that authority to
the States. Both statutes provide for “citizen suits” against
persons who are alleged to be in violation of the statutes’
requirements. See 33 U.S.C. § 1365; 42 U.S.C. § 6972.

     A private citizen may file an action under the CWA
against a person “who is alleged to be in violation of (A) an
effluent standard or limitation under this chapter or (B) an
order issued by the Administrator or a State with respect to
such a standard or limitation.” 33 U.S.C. § 1365(a)(1). A
citizen may file an action under RCRA “against any
person . . . who has contributed or who is contributing to the
past or present handling, storage, treatment, transportation, or
disposal of any solid or hazardous waste which may present
an imminent and substantial endangerment to health or the
environment.” 42 U.S.C. § 6972(a)(1)(B).

     A citizen plaintiff must give notice to the alleged violator
at least 60 days before filing suit under the CWA, and, for the
action at issue here, at least 90 days under RCRA. 33 U.S.C.
§ 1365(b)(1)(A); 42 U.S.C. § 6972(b)(2)(A); see also
Hallstrom v. Tillamook Cnty., 493 U.S. 20, 31 (1989)
(holding that RCRA’s notice and delay requirements, if not
jurisdictional, “are mandatory conditions precedent to
8        ECOLOGICAL RIGHTS FOUNDATION V . PG&E

commencing suit under the RCRA citizen suit provision”);
Covington v. Jefferson Cnty., 358 F.3d 626, 636 (9th Cir.
2004) (holding that RCRA requirements are jurisdictional);
Ctr. for Biological Diversity v. Marina Point Dev. Co.,
566 F.3d 794, 800 (9th Cir. 2009) (“[T]he giving of a 60-day
notice [under the CWA] is . . . a jurisdictional necessity.”).1

B. Factual and procedural background

     On June 4, 2009, ERF sent a letter to PG&E stating that
it intended to file a citizen suit under the CWA and RCRA.
The letter alleged that PG&E had violated these statutes by
releasing into the environment wood preservative from
PG&E’s utility poles in Alameda, Contra Costa, Marin, and
San Francisco Counties. The letter contended that wood
preservative is oil-based and contains “toxic” chemicals,
including PCP and various forms of dioxin. The letter
included a non-exhaustive list of utility poles in dispute and
the dates of the alleged violations.

     On August 13, 2009, ERF filed a complaint against
PG&E asserting CWA claims. Thirty days later, ERF filed a
first amended complaint adding a RCRA claim and attaching
the June 2009 notice letter. ERF sent two more notice letters
dated October 14, 2009, and January 6, 2010. The October
2009 notice added alleged responsible parties but was
otherwise identical to the June 2009 notice. The January
2010 notice added Pacific Bell, among other parties, and



    1
   No citizen suit may proceed if EPA or a State chooses to bring its own
action against the alleged violator. 33 U.S.C. § 1365(b)(1)(B); 42 U.S.C.
§ 6972(b)(2)(B)–(C). Neither EPA nor the State of California has so
intervened in this action.
        ECOLOGICAL RIGHTS FOUNDATION V . PG&E                9

discussed poles treated with any chemical preservative, not
just PCP.

    On June 21, 2010, ERF filed a second amended
complaint, the operative complaint in this appeal. The
complaint added Pacific Bell as a defendant and alleged that
PG&E and Pacific Bell had violated and were violating: (1)
the CWA, 33 U.S.C. § 1311(a), by discharging “pollutant-
bearing storm water runoff” from their utility poles into
waters of the United States without an NPDES permit; (2) the
CWA, id. §§ 1311(a), 1342, by failing to obtain an NPDES
permit, regardless of any discharges; and (3) RCRA,
42 U.S.C. § 6972(a)(1)(B), by contributing to “the past and
present handling, storage, treatment, transportation and
disposal of solid waste,” which may present an “imminent
and substantial endangerment to health or the environment.”

    PG&E and Pacific Bell filed motions to dismiss the
second amended complaint for failure to state a claim. The
district court granted the defendants’ motions. Ecological
Rights Found. v. Pac. Gas & Elec. Co., 803 F. Supp. 2d 1056
(N.D. Cal. 2011). The court dismissed the CWA claim on the
ground that stormwater runoff contaminated by wood
preservative from the defendants’ utility poles is not a “point
source” discharge requiring an NPDES permit. Id. at
1062–63. The court dismissed the RCRA claim on the
ground that wood preservative that escapes from the
defendants’ utility poles is not a “solid waste” under RCRA.
Id. at 1063–65. The court dismissed the second amended
complaint without leave to amend because ERF’s “theory of
10       ECOLOGICAL RIGHTS FOUNDATION V . PG&E

liability under the CWA and RCRA cannot be rectified by
further amendment to the pleadings.” Id. at 1065.2

    ERF appeals only the dismissal of its first CWA claim
(discharge without an NPDES permit) and RCRA claim; ERF
does not appeal the dismissal of its second CWA claim
(failure to obtain an NPDES permit regardless of any
discharge).

                  STANDARD OF REVIEW

    “We review de novo the district court’s dismissal of a
complaint for failure to state a claim. We review for abuse of
discretion a district court’s decision to dismiss with
prejudice.” Okwu v. McKim, 682 F.3d 841, 844 (9th Cir.
2012) (internal and external citations omitted). The court
may affirm the dismissal on any ground supported by the
record. United States v. Washington, 573 F.3d 701, 706 (9th
Cir. 2009). The court must accept “all factual allegations in
the complaint as true and construe the pleadings in the light
most favorable to the nonmoving party.” Rowe v. Educ.
Credit Mgmt. Corp., 559 F.3d 1028, 1029–30 (9th Cir. 2009)
(quotation marks omitted).           “Determining whether a
complaint states a plausible claim for relief will . . . be a
context-specific task that requires the reviewing court to draw
on its judicial experience and common sense.” Ashcroft v.
Iqbal, 556 U.S. 662, 679 (2009).




  2
    PG&E also moved to dismiss ERF’s complaint for lack of subject-
matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1). The
district court denied this motion. Ecological Rights Found., 803 F. Supp.
2d at 1060–61.
       ECOLOGICAL RIGHTS FOUNDATION V . PG&E                11

                       DISCUSSION

A. Dismissal under Rule 12(b)(6)

   1. CWA

       a. “Point source” discharges

    The CWA defines “point source” as “any discernible,
confined and discrete conveyance, including but not limited
to any pipe, ditch, channel, tunnel, conduit, well, discrete
fissure, container, rolling stock, concentrated animal feeding
operation, or vessel or other floating craft, from which
pollutants are or may be discharged. . . .” 33 U.S.C.
§ 1362(14). The CWA does not define “nonpoint source,”
but we have explained that

       it is widely understood to be the type of
       pollution that arises from many dispersed
       activities over large areas, and is not traceable
       to any single discrete source. Because it
       arises in such a diffuse way, it is very difficult
       to regulate through individual permits. The
       most common example of nonpoint source
       pollution is the residue left on roadways by
       automobiles. Small amounts of rubber are
       worn off of the tires of millions of cars and
       deposited as a thin film on highways; minute
       particles of copper dust from brake linings are
       spread across roads and parking lots each time
       a driver applies the brakes; drips and drabs of
       oil and gas ubiquitously stain driveways and
       streets. When it rains, the rubber particles and
       copper dust and gas and oil wash off of the
12      ECOLOGICAL RIGHTS FOUNDATION V . PG&E

       streets and are carried along by runoff in a
       polluted soup, winding up in creeks, rivers,
       bays, and the ocean.

League of Wilderness Defenders, 309 F.3d at 1184; see also
Or. Natural Desert Ass’n v. U.S. Forest Serv., 550 F.3d 778,
785 (9th Cir. 2008) (discussing regulation, or lack thereof, of
“nonpoint sources”).

    Stormwater runoff is “a nonpoint or point
source . . . depending on whether it is allowed to run off
naturally (and is thus a nonpoint source) or is collected,
channeled, and discharged through a system of ditches,
culverts, channels, and similar conveyances (and is thus a
point source discharge).” Brown, 640 F.3d at 1071; see also
Greater Yellowstone Coal. v. Lewis, 628 F.3d 1143, 1152 (9th
Cir. 2010), as amended (Jan. 25, 2011) (“The text of [the
CWA] and the case law are clear that some type of collection
or channeling is required to classify an activity as a point
source.”); Envtl. Def. Ctr., 344 F.3d at 841 n.8 (“Diffuse
runoff, such as rainwater that is not channeled through a point
source, is considered nonpoint source pollution and is not
subject to federal regulation.”); Trustees for Alaska v. EPA,
749 F.2d 549, 558 (9th Cir. 1984) (“[P]oint and nonpoint
sources are not distinguished by the kind of pollution they
create or by the activity causing the pollution, but rather by
whether the pollution reaches the water through a confined,
discrete conveyance.”); cf. Decker, 2013 WL 1131708, at *16
(Scalia, J., concurring in part and dissenting in part)
(explaining that stormwater runoff from logging roads “came
from point sources, because they flowed out of artificial
‘pipe[s],’ ‘ditch[es],’ and ‘channel[s],’ 33 U.S.C. § 1362(14),
and were thus not ‘natural runoff’”).
       ECOLOGICAL RIGHTS FOUNDATION V . PG&E               13

     ERF alleges that rain falls on and around the defendants’
utility poles and becomes contaminated with wood
preservative. As a result, the preservative is “carried by
storm water runoff discharged from the Poles to San
Francisco Bay, its tributaries and adjacent wetlands.” Such
allegations of generalized stormwater runoff do not establish
a “point source” discharge absent an allegation that the
stormwater is discretely collected and conveyed to waters of
the United States. See Greater Yellowstone Coal., 628 F.3d
at 1152–53 (holding that stormwater that seeps through a
mining pit cover is “nonpoint source pollution because there
is no confinement or containment of the water”); Trustees for
Alaska, 749 F.2d at 558 (“[N]onpoint source pollution [i]s
runoff caused primarily by rainfall around activities that
employ or create pollutants.”).

    ERF’s two counterarguments give it no purchase. First,
ERF contends that the district court (and by extension, we)
have read into its complaint an allegation it does not
contain—that the stormwater runoff reaches regulated waters
“through natural means.” However, given the longstanding
distinction in our case law between natural and conveyed
stormwater under the CWA, the district court’s reading is
reasonable absent any allegation that the runoff reaches
regulated waters via some other method. See Sierra Club v.
Abston Constr. Co., 620 F.2d 41, 45 (5th Cir. 1980)
(explaining that point source “conveyances” are “the means
by which pollutants are ultimately deposited into a navigable
body of water”).

    To get around the absence of a conveyed stormwater
allegation in its complaint, ERF next contends that the
defendants’ utility poles are themselves “conveyances.” In
other words, ERF contends that “point sources” are not just
14        ECOLOGICAL RIGHTS FOUNDATION V . PG&E

“ditches, culverts, and similar channels,” but any “tangible,
identifiable thing.” Because the CWA is ambiguous on this
issue, we would normally defer to EPA. See Chevron, U.S.A.,
Inc. v. NRDC, Inc., 467 U.S. 837 (1984). But EPA has not
yet determined whether utility poles are point sources; until
EPA addresses that question, we look to cases for guidance.
See Garfias-Rodriguez v. Holder, 702 F.3d 504, 512–13 (9th
Cir. 2012) (en banc) (granting Chevron deference to agency
interpretation issued after contrary circuit cases); Managed
Pharmacy Care v. Sebelius, 705 F.3d 934, 943–44 (9th Cir.
2012) (holding that the Ninth Circuit was not bound by a
prior opinion rendered without the benefit of the agency’s
statutory interpretation or participation in the litigation).

   The case law does not support ERF’s attempt to
characterize the poles as point sources. The cases ERF cites
involved things that (1) the CWA specifically identifies as
point sources,3 (2) were constructed for the express purpose
of storing pollutants or moving them from one place to
another,4 or (3) no one disputed were point sources.5 Solid


  3
    See, e.g., United States v. W. Indies Transp., Inc., 127 F.3d 299, 308
n.9 (3d Cir. 1997) (barges and their components, which are “vessel[s] or
floating craft[s]” under 33 U.S.C. § 1362(14)); United States v. M.C.C. of
Fla., Inc., 772 F.2d 1501, 1505-06 (11th Cir. 1985), judgment vacated on
other grounds, 481 U.S. 1034, 107 S. Ct. 1968, 95 L. Ed. 2d 809 (1987)
(“[T]he tugs used by M.C.C. were point sources since the [CW A]
specifically includes vessels within the meaning of that term”); see also
Cmty. Ass’n for Restoration of the Env’t v. Henry Bosma Dairy, 305 F.3d
943, 955 (9th Cir. 2002) (concentrated animal feeding operations);
33 U.S.C. § 1362(14) (listing additional things that are “point sources”).

      4
    See, e.g., Peconic Baykeeper, Inc. v. Suffolk Cnty., 600 F.3d 180,
188–89 (2d Cir. 2010) (aerial pesticide sprayers); Parker v. Scrap Metal
Processors, Inc., 386 F.3d 993, 1009 (11th Cir. 2004) (piled debris that
collected stormwater and channeled it into a nearby stream); Concerned
         ECOLOGICAL RIGHTS FOUNDATION V . PG&E                          15

wood utility poles are none of these things. Recognizing the
lack of clarity in the CWA, we conclude that, in the absence
of any guidance from EPA, utility poles simply are not
“discernible, confined and discrete conveyance[s]” that
“channel[ ] and control[ ]” stormwater. 33 U.S.C.
§ 1362(14); Brown, 640 F.3d at 1079; see also S. Fla. Water
Mgmt. Dist. v. Miccosukee Tribe of Indians, 541 U.S. 95, 105
(2004) (emphasizing that “point source” refers to things that
transport pollutants); United States v. Plaza Health Labs.,
Inc., 3 F.3d 643, 646 (2d Cir. 1993) (explaining that “point
sources” are “physical structures and instrumentalities that
systematically act as a means of conveying pollutants from an
industrial source to navigable waterways”). For these


Area Residents for Env’t v. Southview Farm, 34 F.3d 114, 118-19 (2d Cir.
1994) (manure spreader, which was a “rolling stock” or “container” under
33 U.S.C. § 1362(14)); Avoyelles Sportsmen’s League, Inc. v. Marsh,
715 F.2d 897, 922 (5th Cir. 1983) (bulldozers and backhoes, “since they
collected into windrows and piles material that may ultimately have found
its way back into the waters”); Sierra Club, 620 F.2d at 45 (human-made
spoil piles and sediment basins that collected and channeled stormwater);
United States v. Earth Scis., Inc., 599 F.2d 368, 374 (10th Cir. 1979)
(“combination of sumps, ditches, hoses and pumps is a circulating or
drainage system to serve” a mining operation); see also League of
Wilderness Defenders, 309 F.3d at 1185 (“aircraft equipped with tanks
spraying pesticide from mechanical sprayers directly over covered
waters”); Borden Ranch P’ship v. U.S. Army Corps of Eng’rs, 261 F.3d
810, 815 (9th Cir. 2001), aff’d, 537 U.S. 99 (2002) (bulldozers and
backhoes, which ripped up and redistributed the bottom layer of soil (the
“pollutant”)); Trustees for Alaska, 749 F.2d at 558 (sluice box, a
“confined channel” that released discharge water from a mine).

 5
     See, e.g., Miccosukee Tribe of Indians of Fla. v. S. Fla. Water Mgmt.
Dist., 280 F.3d 1364, 1367 (11th Cir. 2002), rev’d on other grounds,
541 U.S. 95 (2004) (“No party disputes that . . . pump station and, in
particular, the pipes from which water is released constitute a point source
. . . .”).
16      ECOLOGICAL RIGHTS FOUNDATION V . PG&E

reasons, ERF has failed to state a claim upon which relief
may be granted under the CWA.

       b. Additional allegations

    ERF argues that its second amended complaint is not
limited to the allegation that contaminated stormwater runoff
flows from the utility poles directly into waters of the United
States. According to ERF, its complaint also alleges that: (1)
the defendants’ utility poles discharge directly into waters of
the United States (through preservative dripping into marshes
in which the poles are located), and (2) the stormwater runoff
from the poles is collected in unidentified ditches, channels,
and other conveyances which then discharge into waters of
the United States.

   ERF never made this argument in the extensive motion
proceedings in the district court, and therefore waived it. See
Ruiz v. Affinity Logistics Corp., 667 F.3d 1318, 1322 (9th Cir.
2012) (“[A]n issue will generally be deemed waived on
appeal if the argument was not raised sufficiently for the trial
court to rule on it.” (quotation marks omitted)). As ERF
conceded at oral argument, ERF opposed the defendants’
motions to dismiss on the theory that utility poles are
themselves point sources of generalized stormwater runoff,
not on the theory that the poles discharged directly into
waters of the United States or that the runoff was collected
and conveyed into such waters.

   ERF’s failure to urge these theories below is facially
consistent with the second amended complaint. The
complaint’s only allegation regarding how the utility poles
contaminate waters of the United States is through the
generalized “discharge” of stormwater, with no mention of
        ECOLOGICAL RIGHTS FOUNDATION V . PG&E                17

the direct discharge of wood preservative or the collection
and conveyance of contaminated stormwater via channels.
Although ERF points to words and phrases such as
“leak[ing],” “drip[ping],” and “contaminat[ion of] surface
waters” in its complaint, these isolated fragments cannot bear
the weight ERF places upon them. See Iqbal, 556 U.S. at 686
(“[T]he Federal Rules do not require courts to credit a
complaint’s conclusory statements without reference to its
factual context.”); Bell Atl. Corp. v. Twombly, 550 U.S. 544,
557 (2007) (explaining that a complaint must “possess
enough heft” to show a plausible claim for relief); A.E. ex rel.
Hernandez v. Cnty. of Tulare, 666 F.3d 631, 637 (9th Cir.
2012) (“[A]llegations in a complaint or counterclaim . . . must
contain sufficient allegations of underlying facts to give fair
notice and to enable the opposing party to defend itself
effectively.” (quotation marks omitted)).

    Perhaps recognizing the absence of a direct discharge or
collected runoff theory in its complaint, ERF urges us to read
the complaint together with its CWA notice letters. Under
the “incorporation by reference” doctrine, “[e]ven if a
document is not attached to a complaint, it may be
incorporated by reference into a complaint if the plaintiff
refers extensively to the document or the document forms the
basis of the plaintiff’s claim.” United States v. Ritchie,
342 F.3d 903, 908 (9th Cir. 2003); see also Davis v. HSBC
Bank Nev., N.A., 691 F.3d 1152, 1160 (9th Cir. 2012).
Whether a document is “central” to a complaint turns on
whether the complaint “necessarily relies” on that document.
See Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th
Cir. 2010). ERF’s notice letters, however, contain no direct
discharge allegations.       Because a notice letter is a
jurisdictional prerequisite to suit, ERF cannot pursue
allegations its notice letter does not contain. See supra at
18      ECOLOGICAL RIGHTS FOUNDATION V . PG&E

7–8; Wash. Trout v. McCain Foods, Inc., 45 F.3d 1351, 1354
(9th Cir. 1995). ERF’s notice letters do contain allegations
about collected and conveyed runoff, but ERF did not refer
“extensively” to those notices and they were not integral to
ERF’s complaint. See Coto Settlement v. Eisenberg, 593 F.3d
1031, 1038 (9th Cir. 2010) (“[T]he mere mention of the
existence of a document is insufficient to incorporate the
contents of a document.”).

    In short, ERF’s second amended complaint does not
allege that stormwater runoff from the poles is collected in
channels and then conveyed to waters of the United States, or
that the utility poles discharge directly into waters of the
United States. ERF “may not try to amend [its] complaint
through [its] arguments on appeal.” Riggs v. Prober &
Raphael, 681 F.3d 1097, 1104 (9th Cir. 2012) (citing Forbush
v. J.C. Penney Co., 98 F.3d 817, 822 (5th Cir.1996) (“[T]he
Court will not allow a party to raise an issue for the first time
on appeal merely because a party believes that he might
prevail if given the opportunity to try a case again on a
different theory.” (citation omitted))).

        c. “Discharge associated with industrial activity”

    Dismissal of ERF’s CWA claim was proper for another,
independent reason. As discussed above, EPA requires
NPDES permits for only certain categories of stormwater
discharges. The only category ERF argues applies in this
case is “discharge[s] associated with industrial activity.”
33 U.S.C. § 1342(p)(2)(B). We conclude that stormwater
runoff from the defendants’ utility poles is not “associated
with industrial activity,” for at least four reasons.
         ECOLOGICAL RIGHTS FOUNDATION V . PG&E                        19

    First, stormwater runoff from the defendants’ utility poles
does not fit within EPA’s definition of “discharge associated
with industrial activity,” which is “the discharge from any
conveyance that is used for collecting and conveying storm
water and that is directly related to manufacturing, processing
or raw materials storage at an industrial plant. . . .” 40 C.F.R.
§ 122.26(b)(14). A utility pole is not a “conveyance . . . used
for collecting and conveying storm water,” nor is it “directly
related to manufacturing, processing or raw materials storage
at an industrial plant.” Nor is a utility pole a plant yard,
access road, prior industrial area, material handling, storage,
or treatment site, or any of the other types of industrial
facilities specifically identified in 40 C.F.R.
§ 122.26(b)(14)(i)–(xi).

    The Supreme Court’s recent decision in Decker, supra,
supports our analysis. There, the Court held that discharges
of channeled stormwater runoff from logging roads were not
“associated with industrial activity.” Decker, 2013 WL
1131708, at *10–12. The Court explained that, among other
things, EPA “reasonably could conclude” that
§ 122.26(b)(14) “extends only to traditional industrial
buildings such as factories and associated sites, as well as
other relatively fixed facilities,” not to temporary logging
roads that lack a “closer connection to traditional industrial
sites.” Id. at *10. Utility poles may or may not be more
permanent than logging roads, but, like stormwater runoff
from such roads, runoff from utility poles is not “‘directly
related to manufacturing, processing or raw materials storage
at an industrial plant.’” Id. (quoting § 122.26(b)(14)).6


  6
    It is true that in Decker the Court applied deference under Auer v.
Robbins, 519 U.S. 452, 461 (1997), to EPA’s “silvicultural rule,” whereas
here there is no administrative interpretation to defer to. Our reading of
20        ECOLOGICAL RIGHTS FOUNDATION V . PG&E

     The second reason why stormwater runoff from the
defendants’ utility poles is not “associated with industrial
activity” has to do with Standard Industrial Classification
(“SIC”) codes, the classification system § 122.26(b)(14) uses
to define the industrial activities it covers. See 40 C.F.R.
§ 122.26(b)(14)(ii)–(iii), (vi), (viii), (xi); see also Decker,
2013 WL 1131708, at *5, 9–10. No SIC code cited in
§ 122.26(b)(14) covers utility poles.7 ERF argues that the
regulation’s listing of SIC codes and corresponding facilities
is illustrative, not exclusive, but the regulation and our case
law suggest otherwise. See 40 C.F.R. § 122.26(b)(14) (“The
following categories of facilities are considered to be
engaging in ‘industrial activity’ . . . .”); Envtl. Def. Ctr.,
344 F.3d at 858 n.37 (“EPA used . . . [SIC] codes in defining
the universe of regulated industrial activities.”).

    Third, EPA included “steam electric power generating
facilities” in the definition of “industrial activity,” but
rejected including “major electrical powerline corridors” in
the regulation. See 40 C.F.R. § 122.26(b)(14)(vii); [NPDES]
Application Regulations for Storm Water Discharges, 53 Fed.
Reg. 49,416, 49,432 (proposed Dec. 7, 1988) (“EPA prefers


§ 122.26(b)(14) as applied to ERF’s allegations is the most natural one in
the absence of guidance from EPA.

  7
    The SIC Codes for communication and electrical services are 4813 and
4911, respectively. See U.S. Dep’t of Labor, Occupational Safety &
H e a l t h A d m i n ., S I C D iv i s i o n S t r u c t u r e , a v a il a b l e a t
http://www.osha.gov/pls/imis/sic_manual.html (last visited March 27,
2013). These SIC Codes do not appear to be included or implicated in
40 C.F.R. § 122.26(b)(14). In contrast, the SIC codes for facilities that
preserve wood (2491) and for construction of power lines (1623)
involving greater than five acres are covered by § 122.26(b)(14)(ii) and
(x).
        ECOLOGICAL RIGHTS FOUNDATION V . PG&E                  21

that storm water discharges from [major powerline corridors]
not be classified as storm water discharges associated with
industrial activity, but rather be part of the class of discharges
for which storm water permits” are required under Phase II);
55 Fed. Reg. at 48,015 (final rule adopting that approach). If
EPA has rejected including major powerline corridors in the
definition of “industrial activity,” it is reasonable to conclude
that EPA did not intend to include individual residential and
commercial wooden utility poles in that definition, either.

     Fourth, a conclusion that stormwater runoff from the
defendants’ utility poles is a “discharge associated with
industrial activity” could require EPA or the States to regulate
stormwater runoff from many other things. If the defendants’
utility poles are conveyances that are both “used for
collecting and conveying storm water” and “directly related
to manufacturing, processing or raw materials storage areas
at an industrial plant,” then arguably so are playground
equipment, bike racks, mailboxes, traffic lights, billboards,
and street signs—indeed, anything that might contaminate
stormwater. Absent guidance from EPA that says otherwise,
regulation of stormwater runoff from such commonplace
things would seem to run counter to EPA’s measured
regulation of stormwater discharges under 33 U.S.C.
§ 1342(p) and 40 C.F.R. § 122.26(b)(14), and to our practice
of reading statutes to “avoid . . . absurd results.” United
States v. Tatoyan, 474 F.3d 1174, 1181 (9th Cir. 2007).

     ERF nonetheless contends that we should read 40 C.F.R.
§ 122.26(b)(14) “expansively” to “include activities
analogous to those listed in the regulation.” For example,
ERF analogizes PG&E’s power grid (including utility poles)
to steam electric power generating facilities, and its electricity
transmission to natural gas transmission. See 40 C.F.R.
22      ECOLOGICAL RIGHTS FOUNDATION V . PG&E

§ 122.26(b)(14)(iii), (vii) (identifying steam power plants and
certain oil and gas transmission facilities as “associated with
industrial activity”). However, power plants are plainly
“industrial plants,” id. § 122.26(b)(14), while power grids are
not, especially given EPA’s decision to exempt “major
electrical powerline corridors” from stormwater regulation,
id. § 122.26(b)(14)(vii). If EPA exempts high voltage
transmission lines and associated towers from NPDES
permits, it makes even less sense to require them for
neighborhood utility poles. As for likening facilities that
transmit electricity to those that convey natural gas,
§ 122.26(b)(14) suggests that it is the substance being
transported—petroleum products—that gives rise to the
regulation. See id. § 122.26(b)(14)(iii) (covering only oil and
gas “transmission facilities that discharge storm water
contaminated by contact with or that has come into contact
with, any overburden, raw material, intermediate products,
finished products, byproducts or waste products located on
the site of such operations”). The same contamination
concerns do not apply to electricity transmission.

     Perhaps recognizing how much it asks us to stretch EPA’s
regulation, ERF alternatively contends that we should “find
the regulation invalid as applied to” the defendants’ utility
poles. Even assuming ERF can bring such a claim in a
citizen suit filed under 33 U.S.C. § 1365(a)(1), see Decker,
2013 WL 1131708, *7 (discussing limits imposed by
33 U.S.C. § 1369(b)), ERF offers no reasons to invalidate the
regulation beyond those it offers to apply the regulation to the
defendants’ utility poles. As discussed above, those reasons
lack merit.

   Finally, ERF contends that the CWA requires EPA to
regulate stormwater runoff from the defendants’ utility poles
       ECOLOGICAL RIGHTS FOUNDATION V . PG&E               23

even if it is not a “discharge associated with industrial
activity.” In other words, EPA must require NPDES permits
for all stormwater discharges. In support, ERF cites NRDC
v. Costle, 568 F.2d 1369, 1374 (D.C. Cir. 1977), in which the
D.C. Circuit stated that “Congress intended the NPDES
permit to be the only means by which a discharger from a
point source may escape the total prohibition of [33 U.S.C.
§ 1311(a)].”

    It is impossible, however, to square ERF’s view with the
language of the statute, which Congress amended ten years
after Costle. Section 301(a) bars the discharge of pollutants
“[e]xcept as in compliance with,” among other sections,
§ 402. Section § 402(p)(2), in turn, identifies specific
discharges for regulation in Phase I and then leaves to EPA
the task of promulgating Phase II regulations “which
designate stormwater discharges, other than those discharges
described in paragraph (2), to be regulated to protect water
quality.” 33 U.S.C. § 1342(p)(2), (6). We have repeatedly
explained that this language gives EPA the discretion to
decide which additional stormwater discharges to regulate.
See Brown, 617 F.3d at 1194; Envtl. Def. Ctr., 344 F.3d at
842–43; Am. Mining Cong. v. U.S. EPA, 965 F.2d 759,
765–66 (9th Cir. 1992); see also Conservation Law Found. v.
Hannaford Bros. Co., 327 F. Supp. 2d 325, 330–35 (D. Vt.
2004) (squarely rejecting argument that EPA is required to
regulate all stormwater discharges), aff’d, 139 Fed. Appx. 338
(2d Cir. 2005). In short, because EPA has chosen not to
regulate stormwater runoff from the defendants’ utility poles,
that runoff is in compliance with the CWA, even if it is
discharged without an NPDES permit.
24      ECOLOGICAL RIGHTS FOUNDATION V . PG&E

     2. RCRA

    A plaintiff must establish three things in an “imminent
and substantial endangerment” citizen suit under RCRA: (1)
the defendant has been or is a generator or transporter of solid
or hazardous waste, or is or has been an operator of a solid or
hazardous waste treatment, storage or disposal facility; (2) the
defendant has “contributed” or “is contributing to” the
handling, storage, treatment, transportation, or disposal of
solid or hazardous waste; and, (3) the solid or hazardous
waste in question may present an imminent and substantial
endangerment to health or the environment. 42 U.S.C.
§ 6972(a)(1)(B); Prisco v. A & D Carting Corp., 168 F.3d
593, 608 (2d Cir. 1999).

    ERF alleges that an “imminent and substantial
endangerment” is caused by PCP-based wood preservative
that “leak[s], spill[s], and drip[s]” from the defendants’ utility
poles, and from “[d]ust impregnated with” the preservative
that “is blown into the air during dry seasons.” Because ERF
does not allege that the preservative is “hazardous waste,” the
“crux of the case turns on the issue of whether [that
preservative] is ‘solid waste’ within the meaning of RCRA.”
Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1041 (9th Cir.
2004). We conclude that it is not.

    We begin with RCRA’s definition of “solid waste,” which
is “garbage, refuse, sludge from a waste treatment plant,
water supply treatment plant, or air pollution control facility
and other discarded material . . . resulting from industrial,
commercial, mining and agricultural operations, and from
community activities . . . .” 42 U.S.C. § 6903(27); see also
42 U.S.C. § 6901(a)(2) (referring to “scrap, discarded, and
waste materials”). The plain meaning of “discard” is to “‘cast
       ECOLOGICAL RIGHTS FOUNDATION V . PG&E               25

aside; reject; abandon; give up.’” Safe Air for Everyone,
373 F.3d at 1041 (quoting 1 The New Shorter Oxford English
Dictionary 684 (4th ed. 1993)); see also Am. Mining Cong. v.
U.S. EPA, 824 F.2d 1177, 1184 (D.C. Cir. 1987) (defining
“discarded” as “‘disposed of,’ ‘thrown away’ or ‘abandoned’”
(citation omitted)). RCRA’s definition of “disposal,” in turn,
is “the discharge, deposit, injection, dumping, spilling,
leaking, or placing of any solid waste or hazardous waste into
or on any land or water.” 42 U.S.C. § 6903(3). These
ambiguous provisions, however, provide little help in
deciding whether “solid waste” includes wood preservative
that escapes from utility poles. See Conn. Coastal
Fishermen’s Ass’n v. Remington Arms Co., Inc., 989 F.2d
1305, 1308 (2d Cir. 1993) (lamenting that “‘solid waste’
plainly means one thing in one part of RCRA and something
entirely different in another part of the same statute”).

    Because the statute is ambiguous, we look to RCRA’s
legislative history. See James v. City of Costa Mesa,
700 F.3d 394, 399 n.8 (9th Cir. 2012). Congress enacted
RCRA to “eliminate[ ] the last remaining loophole in
environmental law” by regulating the “disposal of discarded
materials and hazardous wastes.” H.R. Rep. No. 94-1491(I),
at 4 (1976), reprinted in 1976 U.S.C.C.A.N. 6238, 6241.
RCRA was specifically designed to address the “waste
disposal problem,” Am. Mining Cong., 824 F.2d at 1186,
which was, at base, the high “volume of waste being
generated and the capacity to dispose of that waste in the
traditional manner,” H.R. Rep. No. 94-1491(I), at 9.
Accordingly, RCRA covers “waste by-products of the
nation’s manufacturing processes,” as well as manufactured
products
26       ECOLOGICAL RIGHTS FOUNDATION V . PG&E

         themselves once they have served their
         intended purposes and are no longer wanted
         by the consumer. For these reasons the term
         discarded materials is used to identify
         collectively those substances often referred to
         as industrial, municipal or post-consumer
         waste; refuse, trash, garbage and sludge.

Id. at 2. The key to whether a manufactured product is a
“solid waste,” then, is whether that product “ha[s] served [its]
intended purpose[ ] and [is] no longer wanted by the
consumer.” Id.; see also No Spray Coal., Inc. v. City of New
York, 252 F.3d 148, 150 (2d Cir. 2001) (“[M]aterial is not
discarded until after it has served its intended purpose.”).

    In this case, ERF is concerned not with wood preservative
that is in or on the defendants’ utility poles—which clearly is
being put to its intended use as a general biocide—but with
wood preservative that leaks, spills, or otherwise escapes
from the poles. But such escaping preservative is neither a
manufacturing waste by-product nor a material that the
consumer—in this case, PG&E or Pacific Bell—no longer
wants and has disposed of or thrown away. Thus, we
conclude that PCP-based wood preservative that escapes from
treated utility poles through normal wear and tear, while those
poles are in use, is not automatically a RCRA “solid waste.”8

    Our conclusion finds support in the case law, EPA’s
treatment of PCP and other materials under RCRA, and


 8
   W e do not hold that PCP or wood preservative that is released into the
environment through normal wear and tear can never be a “solid waste”
under RCRA. See infra at 31–32. Our holding in this case turns on the
particular allegations in ERF’s complaint.
         ECOLOGICAL RIGHTS FOUNDATION V . PG&E                      27

common sense. First, in No Spray Coalition, supra, the
Second Circuit held that “pesticides are not being ‘discarded’
when sprayed into the air with the design of effecting their
intended purpose: reaching and killing mosquitoes and their
larvae.” 252 F.3d at 150; cf. 40 C.F.R. § 261.2(c)(ii)
(providing that certain “commercial chemical
products . . . are not solid wastes if they are applied to the
land and that is their ordinary manner of use”). Like the
pesticides in No Spray Coalition, wood preservative that has
been applied to utility poles to preserve them is being used
for its intended purpose, and is not a RCRA “solid waste.”

     ERF, of course, argues that wood preservative that
escapes from utility poles is no longer serving its intended
use. But the same can be said of airborne pesticide that drifts
beyond its intended target after killing insects. Whatever
other liability the pesticide sprayer may have in such a
circumstance, we would not ordinarily consider the pesticide
as having been “discarded.” Indeed, like pesticide applied to
a field, preservative that falls to the base of a utility pole still
serves its intended purpose by inhibiting the growth of
vegetation, fungi, and other organisms. Thus, like other non-
hazardous materials, wood preservative that is washed or
blown away from utility poles by natural means, as an
expected consequence of the preservative’s intended use, has
not been “discarded.”

   Second, EPA treats spent munitions under RCRA in the
same way—as not having been “discarded” through their
normal use:9


  9
     EPA’s regulatory definition of “solid waste,” 40 C.F.R. § 261.2,
applies only to “hazardous waste,” a sub-category of “solid waste,” and
thus defines “solid waste” more narrowly than RCRA. See 42 U.S.C.
28       ECOLOGICAL RIGHTS FOUNDATION V . PG&E

         EPA disagrees . . . that munitions are a “solid
         waste” when they hit the ground because they
         have no further function, unlike pesticides,
         which continue to have a function on the
         ground. EPA’s interpretation focuses on
         whether a product was used as it was intended
         to be used, not on whether the purpose of the
         product is to perform some function once on
         the ground.      For example, the use of
         explosives (e.g., dynamite) for road clearing,
         construction, or mining does not trigger
         RCRA regulation, even though any residuals
         on the ground serve no further function.

         Therefore, the Agency is maintaining its
         position that munitions that are fired are
         products used for their intended purpose, even
         when they hit the ground since hitting the
         ground is a normal expectation for their use.

Military Munitions Rule: Hazardous Waste Identification and
Management; Explosives Emergencies; Manifest Exemption



§ 6903(27); 40 C.F.R. §§ 261.1(b)(1), 261.2(a)(2)(i)(A), (2)(b), 262.3;
Military Toxics Project v. EPA, 146 F.3d 948, 951 (D.C. Cir. 1998)
(explaining that RCRA’s statutory definition of “solid waste” governs
imminent endangerment suits). However, we have previously found
EPA’s application of its regulations relevant when construing the statutory
definition of “solid waste.” See Safe Air for Everyone, 373 F.3d at 1046
n.14 (explaining that, in evaluating whether agricultural grass residue was
a “solid waste” under RCRA, it was proper to look to cases applying
EPA’s regulatory definition, as “challenges to EPA’s regulation of
particular items . . . necessarily address whether those items were within
RCRA’s statutory definition of ‘solid waste’ as ‘discarded material,’ the
same definition at issue here”).
        ECOLOGICAL RIGHTS FOUNDATION V . PG&E               29

for Transport of Hazardous Waste on Right-of-Ways on
Contiguous Properties, 62 Fed. Reg. 6,622, 6,630 (Feb. 12,
1997) (codified at 40 C.F.R. § 266.202).

     Third, in 2008, EPA approved the use of PCP under the
Federal Insecticide, Fungicide, and Rodenticide Act
(“FIFRA”), 7 U.S.C. §§ 136–136y, as a wood preservative for
utility poles, railroad ties, and pilings. As part of the
approval process, EPA studied the available literature
regarding PCP, assessed its potential hazards, and solicited
public comments. EPA explained that PCP, despite being
present in roughly 36 million utility poles across the country,
presented no “unreasonable adverse risks to humans or the
environment,” with no expected “dietary or drinking water
exposures based on the registered use patterns.” It would be
odd for EPA to approve PCP-based wood preservative for use
in utility poles under FIFRA if the agency believed that
preservative put to that use and expectedly released from the
poles was a “solid waste” under RCRA.

   Fourth, under RCRA, EPA does regulate as “hazardous”
(and thus “solid”) waste:

   •   “Wastes” from PCP manufacturing processes;

   •   “Discarded unused formulations” containing PCP;

   •   “Wastewaters . . . , process residuals, preservative
       drippage, and spent formulations from wood
       preserving processes generated at [wood treatment]
       plants that currently use or have previously used”
       PCP; and
30       ECOLOGICAL RIGHTS FOUNDATION V . PG&E

     •   “Bottom sediment sludge from the treatment of
         wastewaters from wood preserving processes that use
         creosote and/or [PCP].”

40 C.F.R. § 261.31(a)(Table – F021, F027, F032), 261.32
(Table – K001). However, EPA does not regulate “those
[PCP] formulations which are used,” including “[PCP] which
is impregnated in treated wood (e.g., posts, poles, and railroad
ties)” and “dirt contaminated with PCP, . . . unless the
contamination were the result of a spill of unused PCP.” U.S.
EPA, “Regulatory Status of Various Types of
Pentachlorophenol Wastes,” RCRA Online No. 11256 (June
19, 1987), available at http://yosemite.epa.gov/osw/rcra.nsf
/0c994248c239947e85256d090071175f/b30c860b7bf78f3f
8525670f006bd7ef!OpenDocument (last visited March 27,
2013).

    We recognize that EPA’s decision not to regulate PCP-
based preservative that drips from treated wooden utility
poles as “hazardous waste” does not by itself mean the
substance is not a “solid waste” under RCRA, since EPA’s
regulatory definition of “solid waste” is narrower than the
statutory definition. See supra at 27–28 n.9. However, in the
absence of a more definitive statement from EPA, its
treatment of PCP and wood preservatives generally supports
our conclusion that PCP-based wood preservative that
escapes from utility poles through normal wear and tear,
while those poles are in use, is not a RCRA “solid waste.”

    Finally, common sense compels what RCRA, the case
law, and EPA regulations and guidance imply. As with
ERF’s CWA claim, accepting ERF’s characterization of
preservative that seeps from wooden utility poles as a RCRA
“solid waste” would lead to untenable results. As of 2008,
         ECOLOGICAL RIGHTS FOUNDATION V . PG&E                        31

there were 36 million utility-owned wood poles in service
across the United States that have been treated with PCP. It
defies reason to suggest that each of those poles, while in use,
is producing “solid waste” under RCRA, and thus must be
replaced. Indeed, if ERF is correct, everything from wood
preservative that leaches from railroad ties to lead paint that
naturally chips away from houses10 would be “solid waste,”
and thus potentially actionable under 42 U.S.C.
§ 6972(a)(1)(B). Absent contrary EPA guidance to which we
might defer, the more tenable reading of RCRA is the one we
have given it: PCP-based wood preservative that is released
into the environment as a natural, expected consequence of its
intended use—as a preservative for wooden utility poles—is
not automatically “solid waste” under RCRA’s definition of
that term.

     We include the word “automatically” to reflect what we
are not deciding today. Because ERF does not allege that
dangerous accumulations of PCP have resulted from the
natural discharge of wood preservative from the defendants’
utility poles, we do not decide whether or under what
circumstances PCP, wood preservative, or another material
becomes a RCRA “solid waste” when it accumulates in the
environment as a natural, expected consequence of the


   10
       EPA is considering regulating lead-based paint debris under a
different statute, but RCRA remains the current management tool. See
40 C.F.R. §§ 257.2, 258.2 (defining “lead-based paint waste”); U.S. EPA,
Regulatory Status of W aste Generated by Contractors and Residents from
Lead-Based Paint Activities Conducted in Households, available at
http://www.epa.gov/lead/fslbp.html (Aug. 2000) (last visited March 27,
2013). Notably, EPA regulates lead-based paint waste generated and
disposed of during residential construction and refurbishment activities,
see id., but not lead-based paint that falls from houses through ordinary
wear and tear.
32      ECOLOGICAL RIGHTS FOUNDATION V . PG&E

material’s intended use. See U.S. EPA, Best Management
Practices for Lead at Outdoor Shooting Ranges,
EPA-902-B-01-001, at I-8 (June 2005) available at
http://www.epa.gov/lead/pubs/epa_bmp.pdf (last visited
March 27, 2013) (“[S]pent lead shot (or bullets), left in the
environment, is subject to the broader definition of solid
waste written by Congress.”); Conn. Coastal Fishermen’s
Ass’n, 989 F.2d at 1316 (holding that materials “left to
accumulate long after they ha[d] served their intended
purpose”—specifically, five million pounds of lead bullets
and 11 million pounds of clay target debris accumulated for
nearly 70 years at a firing range—met RCRA’s statutory
definition of “solid waste” (quotation marks omitted));
Benjamin v. Douglas Ridge Rifle Club, 673 F. Supp. 2d 1210,
1222 (D. Or. 2009) (reaching same conclusion with respect to
lead shot that had accumulated at a firing range since 1955).
In this case we decide only that wood preservative that
escapes from wooden utility poles as those poles age has not
itself been “discarded,” and therefore is not a “solid waste,”
under RCRA.

B. Dismissal under Rule 12(b)(1)

    PG&E argues that dismissal of ERF’s complaint was
alternatively appropriate because ERF’s allegations are
insufficient on their face to invoke federal subject-matter
jurisdiction. See Fed. R. Civ. P. 12(b)(1); Wolfe v.
Strankman, 392 F.3d 358, 362 (9th Cir. 2004). PG&E argues
that ERF’s pre-suit notice letters did not identify the location
of each utility pole at issue, and that ERF could not use its
January 2010 notice letter to “supplement” the claims set
forth in ERF’s June 2009 notice letter and first amended
complaint. The district court concluded that PG&E’s
       ECOLOGICAL RIGHTS FOUNDATION V . PG&E              33

argument lacked merit. See Ecological Rights Found., 803 F.
Supp. 2d at 1060–61. We agree.

    Pursuant to EPA regulations, the CWA requires that a
notice

       shall include sufficient information to permit
       the recipient to identify the specific standard,
       limitation, or order alleged to have been
       violated, the activity alleged to constitute a
       violation, the person or persons responsible
       for the alleged violation, the location of the
       alleged violation, the date or dates of such
       violation, and the full name, address, and
       telephone number of the person giving notice.

40 C.F.R. § 135.3(a). RCRA imposes almost identical
requirements. See id. § 254.3(a). ERF’s notices provided
such “sufficient information.” ERF’s June 2009 notice letter
stated that it

       pertains to each and every Pole located in San
       Francisco, Alameda, Contra Costa, and Marin
       counties, to the extent the Pole has been
       treated with the above-referenced oil-
       pentachlorophenol mixture. PG&E maintains
       an extensive database with information about
       the treatment method used on every Pole it
       owns. . . . Given PG&E’s ownership, control
       and usage of the Poles, PG&E knows the
       location of each of these Poles. These Poles
       include, but are not limited to, the Poles
       identified in the attached Exhibits A and B.
       The itemization of Poles in Exhibits A and B
34      ECOLOGICAL RIGHTS FOUNDATION V . PG&E

       are provided by way of example to illustrate
       ERF’s concern with the Poles; there are
       thousands of additional Poles that have been
       treated with the above-referenced oil-
       pentachlorophenol mixture and to which this
       Notice pertains.

    In arguing that ERF’s notices were insufficient, PG&E
reads the relevant regulations—in particular, the requirement
that a notice identify “the location of the alleged
violation”—too literally. We have explained that,

       as long as a notice letter is reasonably specific
       as to the nature and time of the alleged
       violations, the plaintiff has fulfilled the notice
       requirement. The letter does not need to
       describe every detail of every violation; it
       need only provide enough information that the
       defendant can identify and correct the
       problem.

San Francisco Baykeeper, Inc. v. Tosco Corp., 309 F.3d
1153, 1155 (9th Cir. 2002); see also Cmty. Ass’n for
Restoration of the Env’t, 305 F.3d at 951 (“Neither the CWA
nor the EPA’s regulations require plaintiffs to provide an
exhaustive list of all violations.”). ERF’s notice that
preservative-treated utility poles owned by PG&E and/or
other entities in four counties allegedly discharged pollutants
during days of significant precipitation was sufficient to
advise PG&E of ERF’s claims, especially where ERF
identified representative poles and referenced PG&E’s
superior ability to ascertain the locations of other poles that
might be at issue. See San Francisco Baykeeper, 309 F.3d at
1158 (“Tosco is obviously in a better position than
        ECOLOGICAL RIGHTS FOUNDATION V . PG&E                35

BayKeeper to identify the exact dates, or additional dates, of
its own ship loading.”); Paolino v. JF Realty, LLC, — F.3d
— , 2013 WL 951257, at *4 (1st Cir. Mar. 13, 2013) (“[T]he
appropriate measure of sufficiency under § 135.3(a) is
whether the notice’s contents place the defendant in a
position to remedy the violations alleged.”).

     PG&E’s second argument—that ERF could not rely on its
third notice letter and second amended complaint to cure its
deficient initial notice letter and complaint—also is
unpersuasive. One, PG&E did not raise this argument in its
Rule 12(b)(1) motion. Two, as discussed above, ERF’s
notice letters were not deficient. Three, the only differences
between ERF’s first and third notice letters were that the third
letter added responsible parties and discussed poles treated
with any chemical preservative, not just PCP. Yet ERF’s
second amended complaint is concerned only with PCP-
treated poles. Finally, ERF sent its third notice letter on
January 6, 2010, but did not file its second amended
complaint until June 21, 2010. PG&E cannot complain that
it did not have time to decide whether and how to respond to
ERF’s allegations. See Ctr. for Biological Diversity,
566 F.3d at 800–01 (explaining that the purpose of the notice
requirement is to allow an alleged violator the opportunity to
comply with the law).

C. Dismissal without leave to amend

    ERF argues that it should be allowed to amend its
complaint to allege that (1) the defendants’ utility poles
discharge wood preservative directly into waters of the
United States; (2) preservative-contaminated stormwater
discharges from the utility poles “flows into storm drains,
ditches, and culverts and from these conveyances into waters
36      ECOLOGICAL RIGHTS FOUNDATION V . PG&E

of the United States;” and (3) certain conduct, such as
brushing up against and drilling holes into the utility poles,
causes preservative-laden “waste” to be “deposited into the
environment.”

    We consider five factors in assessing whether a district
court abuses its discretion in dismissing a complaint without
leave to amend: “bad faith, undue delay, prejudice to the
opposing party, futility of amendment, and whether the
plaintiff has previously amended the complaint.” United
States v. Corinthian Colleges, 655 F.3d 984, 995 (9th Cir.
2011). Although a district court “should freely give leave [to
amend] when justice so requires,” Fed. R. Civ. P. 15(a)(2),
the court’s discretion to deny such leave is “particularly
broad” where the plaintiff has previously amended its
complaint, Miller v. Yokohama Tire Corp., 358 F.3d 616, 622
(9th Cir. 2004) (quotation marks omitted).

    Here, there is no evidence of bad faith or risk of
prejudice, but there have been undue delay and previous
amendments. As discussed above, ERF did not raise its
additional allegations until this appeal, despite twice
amending its complaint. However, ERF’s biggest obstacle is
futility. Regarding the CWA, first, because ERF’s notice
letters do not allege that the defendants’ utility poles directly
discharge wood preservative into waters of the United States,
ERF cannot assert that claim in this lawsuit. Second, even if
ERF had alleged that stormwater discharges from the utility
poles are collected and then conveyed to waters of the United
States, such discharges are not “associated with industrial
activity.” Regarding RCRA, a claim that preservative-laden
pieces or shavings from utility poles are dislodged when
people brush up against or drill into utility poles still involves
a release that is a natural, expected consequence of the
        ECOLOGICAL RIGHTS FOUNDATION V . PG&E               37

preservative’s intended use; such pieces or shavings therefore
are not discarded “solid waste” under RCRA.

    ERF already had three chances to assert its claims, and no
claim that ERF has asserted or could assert on remand is a
claim upon which relief may be granted under the CWA or
RCRA. Cf. Jewel v. Nat’l Sec. Agency, 673 F.3d 902, 907 n.3
(9th Cir. 2011) (“Dismissal without leave to amend is
improper unless it is clear, upon de novo review, that the
complaint could not be saved by any amendment.” (quotation
marks omitted)). Dismissal without leave to amend therefore
was appropriate.

   AFFIRMED.



HURWITZ, Circuit Judge, concurring in part and concurring
in the result:

    I concur in the majority opinion except insofar as it holds
that utility poles cannot be point sources for purposes of the
Clean Water Act under circumstances not presented by this
case. See supra pp. 11–16. Resolution of this difficult issue
is entirely unnecessary, given the opinion’s conclusion –
which I join – that the defendants’ utility poles are not
“associated with industrial activity.” See supra pp. 18–23.